Citation Nr: 1507692	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah

ISSUES

1.  Entitlement to an initial compensable evaluation for surgical scars, right foot, status post cyst excisions and surgeries.

2.  Entitlement to an initial rating in excess of 30 percent for right carpal tunnel syndrome. 

3.  Entitlement to an initial rating in excess of 10 percent for folliculitis and seborrheic dermatitis.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active military duty from December 1985 to December 1989, November 1990 to June 1998, and from December 2000 to July 2011. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO resides in the jurisdiction of the St. Louis, Missouri, RO, but the appeal was processed using the Virtual VA paperless claims processing system, via the Salt Lake City RO.

On his Form 9, the Veteran requested a Board hearing at the local RO.  In July 2013, he changed his request to a hearing before a Decision Review Officer (DRO).  An August 2013 Report of General Information noted that the Veteran no longer desired a personal hearing.  The Veteran's request for a hearing is therefore deemed withdrawn. 


FINDINGS OF FACT

1.  The Veteran's surgical scars, right foot, status post cyst excisions and surgeries are linear, cover and area of less than 39 square centimeters (sq. cm.) and have not been shown to be painful or unstable.   

2.  On August 2013 Report of General Information, the Veteran expressed his desire to withdraw all issues except for the evaluation of his service-connected right foot scars.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for surgical scars, right foot, status post cyst excisions and surgeries are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.118, Diagnostic Codes 7801 to 7805 (2014).

2.  The appeal for an initial rating in excess of 30 percent for right carpal tunnel syndrome is withdrawn and dismissed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.101(d) (2014).

3.  The appeal for an initial rating an initial rating in excess of 10 percent for folliculitis and seborrheic dermatitis is withdrawn and dismissed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.101(d) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in February 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate. 

As the February 2012 rating decision on appeal granted service connection for surgical scars, right foot, status post cyst excisions and surgeries and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2012 statement of the case (SOC) provided notice on the "downstream" issues of increased initial ratings, while a June 2013 supplemental SOC (SSOC) readjudicated the matters after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in October 2011 and May 2013, and the Board finds these examinations are adequate as they include a review of the Veteran's history and physical examinations with all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

II. Legal Criteria, Factual Background, and Analysis

A. Increased Rating for Right Foot Surgical Scars

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In determining the appropriate an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated, and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Under Diagnostic Code 7801, for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, a 10 percent rating requires an area or areas of at least 6 square inches (39 square centimeters (sq. cm.)), but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2014).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. Id.

Superficial scars, other than those of the head, face, or neck, that are nonlinear are rated under Diagnostic Code 7802.  Under that diagnostic code, a 10 percent rating is warranted if the scar, or scars, cover an area, or areas, of 144 square inches (929 sq. cm.) or more.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1 (2014).

For purposes of Diagnostic Code 7802, if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate rating is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, the total area of the qualifying scars that affect the anterior portion of the trunk, and the total area of the qualifying scars that affect the posterior portion of the trunk.  38 C.F.R. § 4.118, Diagnostic Code7802, Notes 2 (2014).  The separate ratings are then combined under 38 C.F.R. § 4.25.  

Scars that are unstable or painful are rated under Diagnostic Code 7804.  Under that diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Higher ratings of 20 and 30 percent are warranted if there are three or four, or five or more, unstable or painful scars, respectively.  If one or more scars are both unstable and painful, a 10 percent rating is added to the evaluation that is based on the total number of unstable or painful scars.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (2014).

Any disabling effects of scars (including linear scars) that are not considered in a rating provided under Diagnostic Codes 7800 through 7804 are to be rated under an appropriate diagnostic code, to include, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

The RO granted service connection and assigned a noncompensable rating for surgical scars, right foot, status post cyst excisions and surgeries in the February 2012 rating decision on appeal.  The Veteran contends that he merits compensable ratings for the scars. 

On April 2011 VA general medical examination, the examiner noted a history of excision ganglion cyst, right foot in 1995, 2004, 2006, 2008, and 2010.  As a result of the surgeries, there were four scars on top of foot at the right great toe, with one scar darker than surrounding skin.  The Veteran reported no pain associated with the scars, which measured 0.25 cm x 2.0 cm, 0.25 cm x 5.0 cm, 0.25 cm x 7.0 cm, and 0.25 x 2.0 cm.  The scars were linear and superficial, but not painful with no signs of skin breakdown, inflammation, edema, keloid formation, or other disabling effects.  The examiner diagnosed surgical scars, right foot and status post cyst excisions.  The Veteran indicated he was employed full-time as a licensed practical nurse (LPN).  He reported that he missed 20 weeks of work based on convalescent leave due to surgery.  The examiner reported that the scars did not cause significant effects on occupation or activities of daily living.  

On May 2013 VA examination, the examiner noted the Veteran's history of excision of ganglion cyst, right great toe.  Two right foot scars were noted, which were 9.25 x 2cm and 5.75 x .5cm.  The examiner reported that the scars were not painful, did not experience frequent loss of covering of skin over the scar, and were not unstable.  The examiner reported that the scars did not result in limitation of motion or function.  At the intersection of the scars, overlying the fused great toe metatarsophalangeal (MTP) joint, the scars were adherent to the anatomically thin underlying soft tissues.  There was also a slight bluish discoloration of the area.  There was no associated tissue breakdown.  The examiner reported that there was tenderness to palpation of the proximal aspect of the fusion plate and over the screw head at the MTP joint, which was associated with the hardware and was not secondary to the surgical scars themselves.  In regards to the impact on the Veteran's ability to work, he reported he must wear well-fitting protective footwear at all times.  It was noted he should avoid unprotected UV, abrasive and irritant exposures to the scars.  The Veteran remained employed full-time as an LPN.   

Medical records submitted from Leonardwood Hospital show right foot surgery performed in March 2010 and July 2011.

Based on the evidence of record, the Board finds that a compensable disability rating is not warranted for the Veteran's surgical scars, right foot, status post cyst excisions and surgeries under Diagnostic Codes 7801 or 7802.  Diagnostic Codes 7801 or 7802 apply to scars that are nonlinear.  On October 2011 VA examination, the scars were described as linear.  Regardless, for a compensable rating, the scars must be deep and cover an area of at least 6 square inches (39 sq. cm.) under Diagnostic Code 7801 or superficial and cover an area of 144 square inches (929 sq. cm.) under Diagnostic Code 7802.  Here, the October 2011 VA examiner also described the scars as superficial, while the May 2013 VA examiner reported that the scars were adherent to the anatomically thin underlying soft tissues.  However, as the medical evidence demonstrates here, the Veteran's surgical scars, right foot, status post cyst excisions and surgeries measured 0.25 cm x 2.0 cm, 0.25 cm x 5.0 cm, 0.25 cm x 7.0 cm, and 0.25 x 2.0 cm on October 2011 VA examination and 9.25 x 2 cm and 5.75 x .5 cm on May 2013 VA examination, an area far smaller than that required for a compensable rating.  

Diagnostic Code 7804 is applied to scars that are unstable or painful.  Although the Veteran reports that he experiences pain as a result of his foot surgeries on his April 2012 notice of disagreement, he does not specifically assert pain in his scars in that statement, or during either of his VA examinations.  Indeed, both VA examination reports specifically reveal that the scars were not painful upon examination.  Furthermore, although the VA examiner found that there was tenderness to palpation of the proximal aspect of the fusion plate and over the screw head at the MTP joint, such tenderness was specifically attributed to the surgical hardware and was not the scars themselves.  The October 2011 VA examiner specifically reported that there were no signs of skin breakdown, inflammation, edema, keloid formation.  Also, the May 2013 VA examiner found that the scars were not unstable and did not result in frequent loss of covering of skin over the scar.  Therefore, the Board finds that a compensable disability rating is not warranted under Diagnostic Code 7804.

Finally, Diagnostic Code 7805 provides that any disabling effects not considered under other scar codes may be rated under any other applicable Code.  In this case, there is no indication from the medical evidence of record that the Veteran's surgical scars, right foot, status post cyst excisions and surgeries result in any disabling effect.  Additionally, the May 2013 VA examiner reported that the scars did not result in limitation of motion or function.  The Board notes that the Veteran underwent surgery in July 2011 for first MTP joint fusion performed for right hallux rigidus and indicated that he still experienced swelling in the area.  Also, tenderness of the great toe to palpation was shown on examination.  However, this history and symptoms were considered when the Veteran was granted service-connection for right foot degenerative joint disease, status post bunionectomy and this matter is not currently before the Board.  Any tenderness of the great toe has already been separately rated and cannot be used as the basis for additional rating for scars.  38 C.F.R. § 4.14 (2014).  Therefore, a compensable disability rating under Diagnostic Code 7805 is not warranted.  

Accordingly, the Board finds that a compensable disability rating for the Veteran's surgical scars, right foot, status post cyst excisions and surgeries is not warranted. The Board finds that the preponderance of the evidence is against the assignment of a compensable rating.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2014).

Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

As reflected in the above-cited evidence, no exceptional disability picture concerning the scars is reflected that would render the schedular criteria inadequate for rating purposes.  The record shows that the scars are linear, cover an area of less than 39 square centimeters (sq. cm.) and have not been shown to be painful or unstable and such findings are specifically contemplated by the schedular criteria.  Compensable ratings are available based on more severe scar symptoms that are simply not demonstrated in this case.  Accordingly, referral for extraschedular consideration is not warranted.

The Board additional notes that as the Veteran is currently in receipt of a 100 percent schedular rating, his potential entitlement to a total disability rating based on individual unemployability is moot.

Withdrawn Appeals

On August 2013 Report of General Information, the Veteran expressed his desire to withdraw all issues except for the evaluation of his service-connected right foot scars.  By regulation, his notice of disagreement and substantive appeal as to the issues regarding entitlement to increased initial ratings for right carpal tunnel syndrome and folliculitis and seborrheic dermatitis are therefore deemed withdrawn.  See 38 C.F.R. § 20.204.  As a result, the Board lacks jurisdiction over these issues, and the appeal regarding these issues is dismissed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).


ORDER

Entitlement to a compensable rating for surgical scars, right foot, status post cyst excisions and surgeries is denied.

The appeal for an initial rating in excess of 30 percent for right carpal tunnel syndrome is withdrawn and dismissed.

The appeal for an initial rating in excess of 10 percent for folliculitis and seborrheic dermatitis is withdrawn and dismissed.



______________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


